Per Curiam. The court properly sustained the demurrer to the plea because: 1st. The petition should have been presented to the trustees of both townships, and should have been the subject of joint action. 2d. The separate petition which was presented to each town-hip fails to set up the fact that petitioners were not properly accommodated with schools, but would be if the proposed change was made. This is jurisdictional and essential. 71 Ill. 561. 3d. The petition as presented to the trustees was signed by two thirds of all the freeholders and legal voters (Abstract, p. 9), but there is no averment that it was signed by two thirds of all the legal voters. It might, under the allegation, have been two thirds of both, or two thirds of all voters who were freeholders. It must be construed most strongly against the pleader. 4th. There is no averment that the notice of the election was posted for the time required by law. Other objections may exist, but these justified the court in its ruling, and the judgment is therefore affirmed. Affirmed.